UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) [ X ] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended June27, 2010 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 1-10233 MAGNETEK,INC. (Exact name of Registrant as specified in its charter) DELAWARE 95-3917584 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) N49 W13650 Campbell Drive Menomonee Falls, Wisconsin 53051 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (262)783-3500 Securities registered pursuant to Section12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, $.01 par value Preferred Stock Purchase Rights New York Stock Exchange New York Stock Exchange Securities registered pursuant to Section12(g) of the Act: None Indicate by check mark if the Registrant is a well known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes [] No [X] Indicate by check mark if the Registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes [] No [X] Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the Registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes [X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [] No [] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of RegulationS-K is not contained herein, and will not be contained, to the best of Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K. [X] Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer [] Accelerated filer [X] Non-accelerated filer[] Smaller reporting company [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [X] The aggregate market value of the voting stock held by non-affiliates of the Registrant, based on the closing price of $1.70 per share as reported by the New York Stock Exchange, on December 24, 2009 (the last business day of the Company’s most recently completed second fiscal quarter), was $52,317,605.Shares of common stock held by each executive officer and director have been excluded since such persons may be deemed affiliates.This determination of affiliate status is not necessarily a conclusive determination for other purposes. The number of shares outstanding of the Registrant’s Common Stock, as of August 7, 2010, was 31,204,732 shares. 1 DOCUMENTS INCORPORATED BY REFERENCE Portions of the Magnetek, Inc. 2010 Annual Report for the fiscal year ended June 27, 2010 (the “2010 Annual Report”) are incorporated by reference into Parts I and II of this Form 10-K.With the exception of those portions that are expressly incorporated by reference into this Form 10-K, the 2010 Annual Report is not deemed as filed as part of this Form 10-K.Portions of the Magnetek,Inc. definitive Proxy Statement to be filed with the Securities and Exchange Commission within 120days after the close of the fiscal year ended June27, 2010, are incorporated by reference into PartIII of this Form 10-K. MAGNETEK,INC. ANNUAL REPORT ON FORM 10-K FOR THE FISCAL YEAR ENDED JUNE 27, 2010 Page PART I ITEM 1. BUSINESS 3 ITEM 1A. RISK FACTORS 6 ITEM 1B. UNRESOLVED STAFF COMMENTS 6 ITEM 2. PROPERTIES 7 ITEM 3. LEGAL PROCEEDINGS 7 ITEM 4. REMOVED AND RESERVED 9 PART II ITEM 5. MARKET FOR REGISTRANT'S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES 9 ITEM 6. SELECTED FINANCIAL DATA 11 ITEM 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 11 ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 11 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 11 ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 11 ITEM 9A. CONTROLS AND PROCEDURES 11 ITEM 9B. OTHER INFORMATION 14 PART III ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE 14 ITEM 11. EXECUTIVE COMPENSATION 14 ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 14 ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, 14 AND DIRECTOR INDEPENDENCE ITEM 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES 14 PART IV ITEM 15. EXHIBITS AND FINANCIAL STATEMENT SCHEDULES 15 SIGNATURES 17 The Company uses a 52-53 week fiscal year which ends on the Sunday nearest June 30.Fiscal years 2010, 2009 and 2008 each contained 52 weeks. 2 Index PART I ITEM 1.BUSINESS General Magnetek, Inc. (“Magnetek,” the “Company,” “we,” or “us” ) is a global provider of digital power control systems that are used to control motion and power primarily in material handling, elevator, and energy delivery applications.Magnetek was founded in 1984 and is listed on the New York Stock Exchange (NYSE: MAG).Our products are sold directly or through manufacturers’ representatives to original equipment manufacturers (“OEMs”) for incorporation into their products, to system integrators and value-added resellers for assembly and incorporation into end-user systems, to distributors for resale to OEMs and contractors, and to end-users for repair and replacement purposes.We operate in a single segment, Digital Power Control Systems. Magnetek’s systems consist primarily of programmable motion control and power conditioning systems used in the following applications:overhead cranes and hoists; elevators; coal mining equipment; and renewable energy sources.We are North America's largest independent supplier of digital drives, radio controls, software and accessories for industrial cranes and hoists, and we are also the largest independent supplier of digital direct current (“DC”) motion control systems for elevators.Customers include most of the industrial crane and hoist companies in North America and the world's leading elevator builders.Our operations are located in North America, predominantly in Menomonee Falls, Wisconsin, the location of our headquarters. During fiscal 2008, we concluded that our best growth prospects lay in our core power control and systems businesses, and we decided to divest our telecom power systems (“TPS”) business.We believe we can better achieve our sales growth objectives by redirecting resources that were deployed in the TPS business to our product offerings in the material handling and elevator markets, where we believe we are a market leader, and energy delivery markets, which we believe offer greater prospects for sales growth.We completed the divestiture of the TPS business in September 2008. Our goal is to become solidly positioned in markets offering long-term stability, excellent growth potential and profitability.Our primary focus is on markets where we can apply both our industry expertise and our systems integration model to add value to our customers by improving their production, energy efficiency, manufacturing throughput or safety, while minimizing down time and maintenance costs.We believe U.S. industry is in the midst of a shift from electro-mechanical power controls to digital power controls, and believe we are positioned to take advantage of this shift through many of our product offerings.We also believe that wireless controls will be an area of strategic growth for us.To that end, in February 2008, we acquired the assets and business of Enrange, LLC, a wireless control manufacturer providing radio remote controls for material handling, hydraulic and other industries.The acquisition enhances our wireless technical expertise, expands our wireless control product portfolio, and allows us to penetrate additional markets.We will continue to pursue internal growth opportunities in our core product lines, while also pursuing external growth through acquisitions in our served or related markets, adding products, technology, market opportunities or capabilities that complement our existing business. Product Offerings Magnetek is a leading provider of innovative power control and delivery systems and solutions for overhead material handling applications used in industries such as: aerospace, automotive, steel, aluminum, paper, logging, mining, ship loading, nuclear power plants, locomotive yards, and heavy movable structures.We believe our product offerings have us well positioned to capitalize on the expected increase in demand for renewable energy generation as well as energy saving products. Our material handling products include drive systems, radio remote controls, and braking, collision-avoidance, and electrification subsystems, sold primarily to original equipment manufacturers of overhead cranes and hoists.We have a significant market share in North America in alternating current (“AC”) control systems and see revenue growth opportunities in DC control systems for retrofit applications and in wireless remote controls. Magnetek also designs, builds, sells, and supports elevator application specific drive products and is recognized as a leader for DC high performance elevator drives, as well as AC drives for low and high performance traction elevators. Our elevator product offerings are comprised of highly integrated subsystems and drives used to control motion primarily in high-rise, high speed elevator applications.Our products are sold mainly to elevator OEMs and we have a significant share of the available 3 Index market for DC drives and subsystems used in high-rise elevators.Magnetek elevator drives currently operate in many of the most recognizable high-rise buildings in the world. We believe opportunities for growth exist in available elevator markets through the introduction of new energy-saving product offerings, the expansion of the breadth of available product offerings to include competitive low-end products for lower performance AC applications, and the use of new product offerings to expand geographically. Magnetek’s energy delivery product offerings include power inverters for fuel cells, solar panels and wind turbines, which deliver AC power from these energy sources to the utility power grid.We believe there are revenue growth opportunities in the wind and solar markets which are expected to grow rapidly in North America as these renewable sources of power become increasingly competitive from a cost standpoint with more traditional methods of power generation.We also provide drives for underground coal mining equipment. We intend to continue to build on our competitive strengths in established material handling and elevator markets and continue to invest in research and development to expand our product portfolio aimed at penetrating growing and emerging markets for digital power-based systems, such as renewable energy. Seasonality Our power control systems for material handling applications currently represent nearly 57% of our annual revenues.Sales of these products tend to follow capital budgeting and spending patterns of the customer base.As a result, our revenues are generally strongest in the second and fourth fiscal quarters, with relatively lower revenues in the first and third fiscal quarters. Backlog Our backlog as of the end of fiscal 2010 was $22.8 million versus $9.0million at the end of fiscal 2009.The increase in backlog is primarily due to an increase of $11.7 million in our backlog of wind inverters as well as an increase of nearly $2.0 million in our backlog of material handling systems.While we use our backlog figure as an indicator of future sales activity, we have historically had a significant amount of revenue derived from orders that are booked and shipped within the same reporting period.We expect most of the orders in our backlog to be filled during the first half of fiscal Competition Our primary competitors during fiscal 2010 included: Konecranes Inc., Cattron Group International, Conductix-Wampfler (a division of Delachaux Group), Control Techniques (a division of Emerson Electric), OMRON Corporation, Yaskawa, KEB GmbH, Fujitec, SMA, SatCon Technology, and Xantrex (a division of Schneider Electric).Some of these companies have substantially greater financial, marketing and other resources, larger product portfolios and greater brand recognition than us. Competitive Strengths We believe that we benefit most from competitive advantages in the following areas: Technological Capabilities and Industry Expertise.We emphasize and leverage our ability to provide custom-designed and customized solutions for power and motion control applications through digital power-electronic technology.Our technical personnel possess substantial expertise in disciplines central to digital power systems and applications.These include analog-to-digital circuit design, thermal management technology, and the application of microprocessors, digital signal processors and software algorithms in the development of smart power products. Customer Relationships.We have established long-term relationships with major manufacturers of cranes and hoists, elevators and mining equipment, among others.We believe that these relationships have resulted from our reliability and responsiveness, readiness to meet special customer requirements based on innovative technology and application expertise, and the quality and performance of our products. Product Breadth and Systems Sales Channels.We provide a variety of products in each of our major product lines.For material handling customers, we serve as a one-stop source providing a full range of crane controls as well as subsystems, including radio controls, brakes and electrification products.We believe that our well established distribution network constitutes a significant competitive advantage in the North American material handling marketplace. Competitive Weaknesses We consider our primary competitive weaknesses to be our limited size and financial resources.Based upon current plans and business conditions, we believe that available cash and short-term investments, borrowing capacity under our revolving credit facility, and internally generated cash flows will be sufficient to fund anticipated operational needs, capital expenditures and other commitments over the next 12 months.However, some of our competitors have substantially greater financial resources than us. 4 Index Suppliers and Raw Materials Virtually all materials and components that we purchase are available from multiple suppliers.During fiscal 2009, raw material purchases accounted for approximately 71% of our cost of sales.Production of digital power control systems depends heavily on various electronic components as well as steel and aluminum enclosures and wire harnesses.We seek to obtain competitive pricing on these raw materials by utilizing multiple suppliers and leveraging our total purchasing requirements. Research and Development Our research and development activities, which are conducted primarily in Menomonee Falls, Wisconsin, are directed toward developing new products, improving existing products and customizing or modifying products to meet customers’ specific needs.Total research and development expenditures were approximately $3.8 million, $3.5 million and $3.2 million for our 2010, 2009 and 2008 fiscal years, respectively. Intellectual
